Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “friction-enhancing means” in claims 18-20 and “fastening means” in claim 21.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 21 recites the limitation "the fastening means" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the tightening device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14, 16, & 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jordan 5379836 (hereinafter Jordan).

    PNG
    media_image1.png
    375
    620
    media_image1.png
    Greyscale

Jordan Annotated Fig 12


    PNG
    media_image2.png
    375
    538
    media_image2.png
    Greyscale

Jordan Expanded Annotated Fig 12

    PNG
    media_image3.png
    294
    321
    media_image3.png
    Greyscale

Jordan Annotated Fig 13

Regarding Claim 11, Jordan discloses a fastening means for attaching a cable to a tubular body, the tubular body comprising a sleeve (80) with a first end face and a second end face and an external surface (see annotated Fig 12), the fastening means comprising: - a first attachment part (102) arranged with a first abutment surface (see annotated Fig 12) for resting against the first end face; - a second attachment part (128) arranged with a second abutment surface (see annotated Fig 12) for resting against the second end face (col. 4, lines 15-35, Fig 12); both the first attachment part and the second attachment part including a through cable recess (see annotated Fig 13); and - a tightening device (138) for pulling the first attachment part and the 
Regarding Claim 12, Jordan discloses the fastening means wherein: - the first attachment part (102) is further arranged with a first sleeve-abutment surface (104) arranged for contact with a portion of the external surface of the sleeve (col. 4, lines 15-20, Fig 13); and wherein - the second attachment part (128) is further arranged with a second sleeve-abutment surface (125) arranged for contact with a portion of the external surface of the sleeve (col. 4, lines 31-35, Fig 13).
Regarding Claim 13, Jordan discloses the fastening means wherein both the first attachment part (102) and the second attachment part (128) are provided with a pipe abutment surface (col. 4, lines 24-27, 118 Fig 12 & lines 33-34, 130 Fig 12).
Regarding Claim 14, Jordan discloses the fastening means wherein the through cable recess of the first attachment part is in line with the through cable recess of the second attachment part (see annotated Fig 13).
Regarding Claim 16, Jordan discloses the fastening means wherein the abutment surface is placed at an acute angle to the sleeve-abutment surface (see expanded and annotated Fig 12).
Regarding Claim 19, Jordan discloses the fastening means wherein at least a portion of the sleeve-abutment surfaces are provided with friction-enhancing means for increased friction between the fastening means and the sleeve (col. 4, lines 27-30, 122 & 124 Fig 12).
Regarding Claim 20, Jordan discloses the fastening means wherein at least a portion of the pipe-abutment surfaces are provided with friction-enhancing means for increased friction between the fastening means and the tubular body (col. 4, lines 24-27, 118 & 130 Fig 12; specifically “limits axial movement” implies a frictional surface).
Regarding Claim 21 as best understood, Jordan discloses a method for attaching a cable to a tubular body, wherein the tubular body comprises a sleeve (80) with a first end face, a second end face and an external surface (see annotated Fig 12), wherein the method comprises: - arranging the cable (110) externally on the sleeve on the tubular body; and - arranging the fastening means (132) on the sleeve, such that the cable is arranged between the fastening means and the sleeve (col. 4, lines 36-39, Fig 13).
Regarding Claim 22 as best understood, Jordan discloses the method, the method further comprising tightening the tightening device (138) for close contact between the attachment parts and the sleeve (col. 4, lines 46-48, Fig 13).
Claims 11-12, 15, & 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Brien 2016/0047174 (hereinafter O’Brien).

    PNG
    media_image4.png
    400
    546
    media_image4.png
    Greyscale

O’Brien Annotated Fig 3

Regarding Claim 11, O’Brien discloses a fastening means for attaching a cable to a tubular body, the tubular body comprising a sleeve (par. 0013, 23 Fig 3) with a first end face and a second end face (par. 0018, ends of 99 & 100 Fig. 3) and an external surface (par. 0013, 30 Fig 3), the fastening means comprising: - a first attachment part (50) arranged with a first abutment surface (see annotated Fig 3) for resting against the first end face; - a second attachment part (52) arranged with a second abutment surface (95) for resting against the second end face (par. 0014 & 0019, Fig 3); both the first attachment part and the second attachment part including a through cable recess (Figs 2-4); and - a tightening device (54) for pulling the first attachment part and the second attachment part towards each other; wherein the first attachment part and the second attachment part are adjustably connected in a spaced-apart manner via the tightening device (par. 0016, 54 Fig 3).
Regarding Claim 12, O’Brien discloses the fastening means wherein: - the first attachment part (50) is further arranged with a first sleeve-abutment surface (61) arranged for contact with a portion of the external surface of the sleeve (par. 0015, Fig 3); and wherein - the second attachment part (52) is further arranged with a second sleeve-abutment surface (see annotated Fig 3) arranged for contact with a portion of the external surface of the sleeve (par. 0015, Fig 3).
Regarding Claim 15, O’Brien discloses the fastening means wherein the first attachment part and the second attachment part are identical (par. 0014, 50 & 52).
Regarding Claim 17, O’Brien discloses the fastening means wherein each of the sleeve-abutment surfaces comprises: - a first zone nearest to the abutment surface; and - a second zone arranged for tight contact with the external surface of the sleeve in the position of application; the first zone being at least partially out of contact with the sleeve before the fastening means is tightened via of the tightening device (par. 0015, see annotated Fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan.
Regarding Claim 18, Jordan fails to disclose the fastening means wherein at least portions of the abutment surfaces (see annotated Fig 12) are provided with friction-enhancing .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmidt 4307755, Nordeen 4422702, Jackson 4484785, Neff 6023027, Golden 10415609, Blane 2002/0030144, Jordan 2005/0191889, McClure 2008/0283687, Rioufol 2010/0193200, James 2011/0006512, Noakes 2016/0097243, Olin 2016/0333646, Harrop 2019/0195394.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J Bridges whose telephone number is (571)270-3370.  The examiner can normally be reached on M-R 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.J.B./Examiner, Art Unit 3632                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631